Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of                         Feb 28 2013, 9:57 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

SEAN P. HILGENDORF                                   GREGORY F. ZOELLER
South Bend, Indiana                                  Attorney General of Indiana

                                                     MICHAEL GENE WORDEN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

FREDERICK JAMES BURTON,                              )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 71A04-1208-CR-426
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                     APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                          The Honorable R. W. Chamblee, Jr., Judge
                               Cause No. 71D08-0910-FB-124


                                         February 28, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                      Case Summary

       Frederick James Burton appeals the revocation of his probation and the trial

court’s order that he serve his entire previously suspended twelve-year sentence in the

Indiana Department of Correction, with credit for time served. Burton argues that the

trial court should have imposed less than the entire previously suspended sentence.

Finding no error by the trial court, we affirm.

                              Facts and Procedural History

       In July 2010, Burton pled guilty to Class B felony robbery. The trial court

sentenced Burton to twelve years in the DOC, with five years executed, seven years

suspended, and a probationary period of eight years. The sentencing order allowed

Burton to participate in a therapeutic community-based treatment program to address his

substance-abuse issues.

       In October 2011, the trial court learned that a program previously built into

Burton’s original sentencing order was not available to Burton. Accordingly, the trial

court modified Burton’s sentence, ordering him to serve the remainder of his sentence in

community corrections with a five-year probationary period. The order allowed Burton

to serve home detention, rather than work release, to address his ongoing issues with

diabetes. See Appellant’s App. p. 13. The trial court warned Burton that if he violated

his community-corrections placement, he would be required to serve his entire previously

suspended sentence. Id. at 14.

       Burton was required to wear an electronic monitoring device on his leg at all times

as a condition of his community-corrections placement. In December 2012, authorities


                                              2
received an alert that Burton had removed the device. Burton later admitted that he

violated his placement by cutting off the device, implying he did so because of diabetes-

related leg pain. See Tr. p. 9. However, the trial court confirmed that Burton had been

receiving medical care for his diabetes while on home detention. Id. at 9-10. The court

reminded Burton that it had previously warned him to comply with community

corrections and said, “When you cut off the [electronic monitoring device] you bought

yourself a ticket back to the Department of Correction. There is nothing else I can do

about it, nothing.” Id. at 11-12. The court imposed the entire previously suspended

twelve-year sentence, with credit for time served.

       Burton now appeals.

                                 Discussion and Decision

       Burton argues that the trial court abused its discretion when it ordered him to serve

his entire previously suspended sentence, with credit for time served. We disagree.

       Once a trial court has exercised its grace by ordering probation rather than

incarceration, “the judge should have considerable leeway in deciding how to proceed.”

Prewitt v. State, 878 N.E.2d 184, 187 (Ind. 2007). If this discretion were not given to

trial courts and sentences were scrutinized too severely on appeal, trial judges might be

less inclined to order probation. Id. Accordingly, a trial court’s sentencing decision for a

probation violation is reviewable using the abuse-of-discretion standard. Id. An abuse of

discretion occurs where the decision is clearly against the logic and effect of the facts and

circumstances. Id. If a trial court finds that a person has violated a condition of home

detention at any time before termination of the period, the court may order execution of


                                             3
all or part of the sentence that was suspended at the time of initial sentencing. Ind. Code

§ 35-38-2-3(i).

       Burton argues that the trial court failed to consider his medical condition and

previous completion of a substance-abuse program when ordering Burton to serve his

entirely previously suspended sentence. But the trial court considered these factors at

Burton’s previous sentencing hearings and crafted the previous sentencing orders to

reflect these issues. At the original sentencing hearing, the court considered Burton’s

substance-abuse issues and allowed him to receive treatment for his drug issues in a

therapeutic community-based program. At the hearing to modify Burton’s sentence, the

court noted that it was allowing Burton to serve home detention instead of work release

so that his diabetes could be properly treated.

       Burton also argues that the trial court failed to give weight to his admission that he

violated his probation.     However, there was no question that Burton violated his

community-corrections placement by cutting off the electronic monitoring device

attached to his leg; doing so sent an automatic alert to the authorities monitoring Burton.

And although Burton made this admission, he claimed he did so because of diabetes-

related leg pain. The trial court confirmed, however, that Burton was receiving medical

care for his diabetes while on home detention.

       The record shows that the trial court showed Burton leniency in its previous

sentencing orders, crafting them to reflect Burton’s need for substance-abuse treatment

and medical care. The trial court warned Burton that if he violated his community-

corrections placement, he would serve his entire previously suspended sentence. When


                                              4
Burton violated his placement, the court allowed Burton to explain his actions. Burton

complained of medical issues, but the trial court confirmed that Burton was receiving

medical care for his diabetes. In light of these facts, we cannot say that the trial court

abused its discretion in ordering Burton to serve his entire previously suspended twelve-

year sentence, with credit for time served.

       Affirmed.

BAILEY, J., and BROWN, J., concur.




                                              5